Exhibit 10.2

 

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT, dated as of March 6, 2015 (this “Agreement”), by
and among FlexShopper, Inc., a Delaware corporation (the “Company”), the
Management Stockholders and the investors listed on the signature pages hereto
(the “Investors”) for which Waterfall Asset Management, LLC, a Delaware limited
liability company (“Waterfall”) serves as the investment advisor. Each of the
Investors, the Company and the Management Stockholders are from time to time
referred to herein as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, the Investors and the Company have entered into those certain
Subscription Agreements, dated as of March 6, 2015 (the “Subscription
Agreements”), pursuant to which the Investors have agreed to purchase, subject
to the satisfaction and/or waiver of the conditions set forth therein,
14,545,455 shares of common stock, par value $0.0001 per share, of the Company
(the “Common Stock”); and

WHEREAS, it is a condition precedent to the Investors’ obligations to purchase
such Common Stock that the Company enter into this Agreement with the Investors
to provide for certain rights and obligations of the Parties following the
closing of the transactions contemplated by the Subscription Agreements (the
“Closing”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I
DEFINITIONS

SECTION 1.1. Definitions. The following terms shall have the meanings ascribed
to them below:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments hereto.

“Beneficially Own” with respect to any securities means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act, including without limitation, the 60-day provision in paragraph
(d)(1)(i) thereof). The terms “Beneficial Ownership” and “Beneficial Owner” have
correlative meanings.



1

 

 

“Business Day” means any day other than (i) any Saturday or Sunday or (ii) any
other day on which banks located in New York, New York are authorized or
required by Law to be closed.

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in (in
each case however designated) stock issued by the Company.

“Closing” has the meaning ascribed thereto in the recitals of this Agreement.

“Common Stock” has the meaning ascribed thereto in the recitals of this
Agreement.

“Company” has the meaning set forth in the preamble of this Agreement.

“Demand Notice” has the meaning set forth in Section 2.2(a).

“Demand Registration” has the meaning set forth in Section 2.2(a).

“Demand Registration Statement” has the meaning set forth in Section 2.2(a).

“Electronic Delivery” has the meaning set forth in Section 4.7.

“Equity Securities” means any Common Stock, Options or Convertible Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” means the U.S. Financial Industry Regulatory Authority.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Entity” means any domestic (federal, state, municipal or local) or
foreign or multinational government or governmental, regulatory, political,
judicial or quasi-judicial or administrative subdivision, department, authority,
entity, agency, regulator, commission, board, bureau, court, or instrumentality.

“Indemnified Party” has the meaning set forth in Section 2.6(c).

“Indemnifying Party” has the meaning set forth in Section 2.6(c).

“Investors” has the meaning set forth in the preamble of this Agreement.

“Investor Director” has the meaning set forth in Section 3.3(a).

“Investor Parties” means the Investors, and their respective Affiliate
transferees.

“Investor Party Indemnitees” has the meaning set forth in Section 2.6(a).



2

 

 

“Law” means any applicable federal, state, local or foreign law, statute,
ordinance, rule, guideline, regulation, order, writ, decree, agency requirement,
license or permit of any Governmental Entity.

“Losses” has the meaning set forth in Section 2.6(a).

“Management Stockholder” means each of Morry F. Rubin, George Rubin and Brad
Bernstein and their respective Affiliates.

“Notice and Questionnaire” means a written notice executed by the Investor
Parties and delivered to the Company containing the information required by Item
507 of Regulation S-K to be included in any Shelf Registration Statement
regarding the Investor Parties seeking to sell Common Stock pursuant thereto.

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

“Other Securities” means the Common Stock or other securities of the Company
which the Company is registering pursuant to a Registration Statement covered by
Section 2.3.

“Ownership Percentage” has the meaning ascribed thereto in Section 3.3(a) of
this Agreement.

“Parties” has the meaning ascribed thereto in the recitals of this Agreement.

“Permitted Issuance” means any issuance by the Company of Equity Securities (1)
to the Company or a Subsidiary of the Company, (2) to officers, employees,
directors or consultants of the Company and its Subsidiaries pursuant to the
Company’s Board-approved equity incentive plans and the securities issued upon
exercise of such grants, (3) as consideration in a merger or acquisition of the
stock or assets of another Person, (4) upon the occurrence of a stock split,
stock dividend or any subdivision of the Common Stock, or any other
reclassification, reorganization or other similar recapitalization, (5) pursuant
to the conversion or exchange of any securities of the Company into Capital
Stock, or the exercise of any warrants or other rights to acquire Capital Stock;
(6) pursuant to a bona fide firm commitment underwritten public offering; (7) in
connection with any private placement of warrants to purchase Capital Stock to
lenders or other institutional investors (excluding the Company’s stockholders)
in any arm’s length transaction approved by the Board in which such lenders or
investors provide debt financing to the Company or any Company Subsidiary; (8)
in connection with a joint venture, strategic alliance or other commercial
relationship with any Person (including Persons that are customers, suppliers
and strategic partners of the Company or any Subsidiary) relating to the
operation of the Company’s or any Subsidiary’s business and for which a primary
purpose thereof is not raising capital; or (9) in connection with any office
lease or equipment lease or similar equipment financing transaction approved by
the Board in which the Company or any Subsidiary obtains from a lessor or vendor
the use of such office space or equipment for its business.

“Permitted Investor Transferee” has the meaning set forth in Section 4.2.



3

 

 

“Permitted Transferee” means any Affiliate or family member of a Management
Stockholder.

“Person” means any individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Entity or other
entity.

“Piggyback Notice” has the meaning set forth in Section 2.3(a).

“Piggyback Registration” has the meaning set forth in Section 2.3(a).

“Pro Rata Share” means, for any Investor Party at any time of determination, the
quotient of (i) the number of shares of Common Stock Beneficially Owned by such
Investor Party, divided by, (ii) the number of shares of Common Stock
outstanding at such time of determination.

“Proposed Transfer” has the meaning set forth in Section 3.5(a).

“Proposed Transferee” has the meaning set forth in Section 3.5(a).

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.

“Purchase Rights” has the meaning set forth in Section 3.2.

“Registrable Securities” means shares of Common Stock issued by the Company at
the Closing, as well as any shares of Common Stock or other securities issued as
(or issuable upon the conversion or exercise of any warrant, right or other
security which is issued as) a dividend or other distribution with respect to,
or in exchange generally for, or in replacement generally of, such Common Stock
or other Registrable Securities and any securities issued in exchange for such
Common Stock or other Registrable Securities in any merger, reorganization,
consolidation, share exchange, recapitalization, restructuring or other
comparable transaction of the Company. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (a) a Registration Statement with respect to the sale by the Investor
Parties holding such securities has been declared effective by the SEC and such
securities have been disposed of pursuant to such effective Registration
Statement, (b) such securities shall have been or could be sold by the holder,
without being subject to any holding period or volume limitations pursuant to
Rule 144, under circumstances in which all of the applicable conditions
(including any holding period or volume limitations) of Rule 144 (or any similar
provisions then in force) under the Securities Act are met, (c) such securities
have been otherwise transferred and the Company has delivered a new certificate
or other evidence of ownership for such securities not bearing a restrictive
legend and not subject to any stop order, and such securities may be publicly
resold by the Person receiving such certificate without restriction, or (d) such
securities shall have ceased to be outstanding.

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.



4

 

 

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shelf Demand Notice” has the meaning set forth in Section 2.1(a).

“Shelf Filing Date” has the meaning set forth in Section 2.1(a).

“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

“Shelf Take-Down Notice” has the meaning set forth in Section 2.1(b).

“Subscription Agreements” has the meaning ascribed thereto in the recitals of
this Agreement.

“Subsidiary” means, when used with respect to any Person, any other Person of
which (a) in the case of a corporation, at least (i) a majority of the equity
and (ii) a majority of the voting interests are owned or controlled, directly or
indirectly, by such first Person, by any one or more of its Subsidiaries, or by
any combination of such first Person and one or more of its Subsidiaries or (b)
in the case of any Person other than a corporation, such first Person, one or
more of its Subsidiaries, or such first Person and one or more of its
Subsidiaries combined (i) owns a majority of the equity interests thereof and
(ii) has the power to elect or direct the election of a majority of the members
of the governing body thereof. As used in this Agreement, unless the context
requires otherwise, references to a Subsidiary or Subsidiaries shall mean a
Subsidiary or the Subsidiaries of the Company.

“Tag-Along Notice” has the meaning set forth in Section 3.5(b).

“Tagging Stockholder” has the meaning set forth in Section 3.5(a).

“Transfer” means, with respect to any shares of Common Stock, a direct or
indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition of such shares, including the grant of an
option or other right, whether directly or indirectly, whether voluntarily,
involuntarily or by operation of Law; and “Transferred” shall have a correlative
meaning.



“Transferring Stockholder” has the meaning set forth in Section 3.5(a).

“Voting Stock” means Capital Stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances
(determined without regard to any classification of directors).



5

 

 

SECTION 1.2. General Interpretive Principles. Unless the context otherwise
requires: (i) words in the singular include the plural, and in the plural
include the singular; (ii) “including” means including without limitation; (iii)
references to any Section or clause refer to the corresponding Section or
clause, respectively, of this Agreement; (iv) any reference to a day or number
of days, unless expressly referred to as a business day shall mean the
respective calendar day or number of calendar days; (v) references to Sections
of or Rules under the Exchange Act shall be deemed to include substitute,
replacement or successor Sections or Rules, and any term defined by reference to
a Section of or Rule under the Exchange Act shall include SEC and judicial
interpretations of such Section or Rule; and (vi) headings are for convenience
of reference only.

ARTICLE II
REGISTRATION RIGHTS

SECTION 2.1. Shelf Registration.

(a)                Following the Company’s becoming eligible to use Form S-3 (or
any comparable or successor form or forms then in effect) for a secondary
offering , Waterfall shall have the right, by delivering a written notice to the
Company (a “Shelf Demand Notice”), to require the Company to file a Registration
Statement to register for resale, on a continuous or delayed basis pursuant to
Rule 415 under the Securities Act, as such rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC, of all of
the Registrable Securities (the “Shelf Registration Statement”). The Company
shall use its reasonable best efforts to prepare and file with the SEC the Shelf
Registration Statement within 90 days after receipt of the Shelf Demand Notice
(the “Shelf Filing Date”). The Shelf Registration Statement shall be on Form S-3
(or any comparable or successor form or forms then in effect) under the
Securities Act. The Company shall use its reasonable best efforts to cause the
Shelf Registration Statement to be declared effective under the Securities Act
by the SEC within 90 days after the Shelf Filing Date. The Company shall use its
reasonable best efforts to keep the Shelf Registration Statement (or any
successor Shelf Registration Statement) continuously effective under the
Securities Act until the earlier of (i) the date when all of the Registrable
Securities covered by such Shelf Registration Statement have been sold and (ii)
the date on which the Investor Parties cease to own any Registrable Securities.

(b)               If any Investor Party wishes to sell Registrable Securities
pursuant to a Shelf Registration Statement and related Prospectus, it will do so
in accordance with this Section 2.1(b) and Section 2.5. Any Investor Party
wishing to sell Registrable Securities pursuant to a Shelf Registration
Statement and related Prospectus, whether in an underwritten offering or
otherwise, shall notify the Company of such intent (a “Shelf Take-Down Notice”)
and shall deliver a Notice and Questionnaire to the Company at least five (5)
Business Days prior to any intended distribution of Registrable Securities under
the Shelf Registration Statement, it being agreed that if any such Investor
Party intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 2.5(a)(vii). From and after the date the
Shelf Registration Statement is declared effective, the Company shall, as
promptly as practicable after the date a Notice and Questionnaire is delivered
to it in connection with a Shelf Take-Down Notice:



6

 

 

(i)                 if required by applicable Law, file with the SEC a
post-effective amendment to the Shelf Registration Statement or prepare and, if
required by applicable Law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Investor Parties are named as a
selling security holder in the Shelf Registration Statement and the related
Prospectus in such a manner as to permit the Investor Parties to deliver such
Prospectus to purchasers of Registrable Securities in accordance with applicable
Law and, if the Company shall file a post-effective amendment to the Shelf
Registration Statement, use its reasonable best efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable;

(ii)               provide the Investor Parties copies of any documents to filed
pursuant to Section 2.1(b)(i) a reasonable period of time prior to such filing;
and

(iii)             notify the Investor Parties as promptly as practicable after
the effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 2.1(b)(i).

Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any Investor Party as a selling security holder in
any Shelf Registration Statement or related Prospectus if such Investor Party
has not delivered a Notice and Questionnaire to the Company.

(c)                If any of the Registrable Securities to be sold pursuant to a
Shelf Registration Statement are to be sold in a firm commitment underwritten
offering which underwritten offering was initially requested by any Investor
Party pursuant to a Shelf Take-Down Notice, and the managing underwriter(s) of
such underwritten offering advise the Investor Parties in writing that it is
their good faith opinion that the total number or dollar amount of Registrable
Securities proposed to be sold in such offering, together with any Other
Securities proposed to be included by holders thereof which are entitled to
include securities in such Registration Statement, exceeds the total number or
dollar amount of such securities that can be sold without having an adverse
effect on the price, timing or distribution of the Registrable Securities to be
so included, together with all such Other Securities, then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities and such Other Securities that in the opinion
of such managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities and Other Securities shall
be allocated for inclusion as follows:

(i)                 first, the Registrable Securities for which inclusion in
such underwritten offering was requested by any Investor Party based on the
number of Registrable Securities Beneficially Owned by such Investor Party; and

(ii)               second, among any holders of Other Securities, pro rata,
based on the number of Other Securities Beneficially Owned by each such holder
of Other Securities.



7

 



SECTION 2.2. Demand Registration.

(a)                Waterfall shall have the right, by delivering a written
notice to the Company (a “Demand Notice”), to require the Company to register
under and in accordance with the provisions of the Securities Act the resale of
the number of Registrable Securities Beneficially Owned by the Investor Parties
and requested by such Demand Notice to be so registered (a “Demand
Registration”); provided, however, that the Company shall not be required to
effect a Demand Registration pursuant to this Section 2.2(a) after the Company
has effected two (2) Demand Registrations pursuant to this Section 2.2(a); and
provided further, that the Investor Parties shall not be entitled to deliver to
the Company more than two (2) Demand Registrations in any 12-month period and,
in any event, a Demand Notice may only be made if the sale of the Registrable
Securities requested to be registered by the Investor Parties includes at least
20% of the originally issued shares of the Registrable Securities originally
issued to Investor Parties or is reasonably expected to result in aggregate
gross cash proceeds in excess of $1,000,000 (without regard to any underwriting
discount or commission). A Demand Notice shall also specify the expected method
or methods of disposition of the applicable Registrable Securities. Following
receipt of a Demand Notice, the Company shall use its reasonable best efforts to
file, as promptly as reasonably practicable, but not later than 30 days after
receipt by the Company of such Demand Notice, a Registration Statement relating
to the offer and sale of the Registrable Securities requested to be included
therein by the Investor Parties in accordance with the methods of distribution
elected by Waterfall (a “Demand Registration Statement”) and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof.

(b)               If any of the Registrable Securities registered pursuant to a
Demand Registration are to be sold in a firm commitment underwritten offering,
and the managing underwriter(s) of such underwritten offering advise the
Investor Parties in writing that it is their good faith opinion that the total
number or dollar amount of Registrable Securities proposed to be sold in such
offering, together with any Other Securities proposed to be included by holders
thereof which are entitled to include securities in such Registration Statement,
exceeds the total number or dollar amount of such securities that can be sold
without having an adverse effect on the price, timing or distribution of the
Registrable Securities to be so included together with all such Other
Securities, then there shall be included in such firm commitment underwritten
offering the number or dollar amount of Registrable Securities and such Other
Securities that in the opinion of such managing underwriter(s) can be sold
without so adversely affecting such offering, and such number of Registrable
Securities and Other Securities shall be allocated for inclusion as follows:

(i)                 first, the Registrable Securities for which inclusion in
such underwritten offering was requested by any Investor Party based on the
number of Registrable Securities Beneficially Owned by such Investor Party; and

(ii)               second, among any holders of Other Securities, pro rata,
based on the number of Other Securities Beneficially Owned by each such holder
of Other Securities.

(c)                In the event of a Demand Registration, the Company shall be
required to maintain the continuous effectiveness of the applicable Registration
Statement (or any successor Registration Statement) continuously effective under
the Securities Act until the earlier of (i) the date when all of the Registrable
Securities covered by such Registration Statement have been sold and (ii) the
date on which the Investor Parties cease to own any Registrable Securities.



8

 

 

(d)               Waterfall shall have the right to notify the Company that it
has determined that the Registration Statement relating to a Demand Registration
be abandoned or withdrawn, in which event the Company shall promptly abandon or
withdraw such Registration Statement. The Company shall not be required to pay
for the expenses of the Investor Parties in connection with any registration
proceeding begun pursuant to Section 2.2(a) that has been subsequently withdrawn
pursuant to this Section 2.2(d) at the request of Waterfall, unless the
withdrawal is based upon material adverse information concerning the Company
that the Company had not publicly disclosed at least two (2) Business Days prior
to the Company’s receipt of such Demand Notice.

(e)                With the prior written consent of Waterfall (which consent
shall not be unreasonably withheld, conditioned or delayed), the Company shall
be entitled to coordinate any offerings under this Section 2.2 with any
offerings to be effected pursuant to similar agreements with the holders of
Other Securities, including, if practicable, by filing one Registration
Statement for any Registrable Securities being registered pursuant to this
Section 2.2 and all Other Securities.

SECTION 2.3. Piggyback Registration.

(a)                At any time after the Closing if, other than pursuant to
Sections 2.1 and 2.2, the Company proposes to file a registration statement
under the Securities Act with respect to an offering by the Company for its own
account (other than a registration statement (a) on Form S-4, Form S-8 or any
successor forms thereto, (b) filed solely in connection with any employee
benefit or dividend reinvestment plan (c) for the purpose of effecting a rights
offering relating to the Common Stock, (d) on Form S-3 (universal shelf) to
register on an unallocated and continuous basis the primary offering of
securities by the Company or (e) the registration statement on Form S-1
(registration no. 333-201644) initially filed on January 22, 2015) or for the
account of any of its security holders, the Company will give to the Investor
Parties written notice of such filing at least fifteen (15) days prior to the
anticipated filing date (the “Piggyback Notice”). The Piggyback Notice shall
offer the Investor Parties the opportunity to include in such registration
statement the number of Registrable Securities (for purposes of this Section
2.3, “Registrable Securities” shall be deemed to mean solely securities of the
same type and class as those proposed to be offered by the Company for its own
account) as it may request (a “Piggyback Registration”). Subject to Section
2.3(b), the Company shall include in each such Piggyback Registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within seven (7) days after notice has been given
to the Investor Parties. The Company shall be required to maintain the
effectiveness of the Registration Statement for a Piggyback Registration for a
period of 360 days after the effective date thereof or such shorter period in
which all Registrable Securities included in such Registration Statement have
actually been sold.

(b)               If any of the securities to be registered pursuant to the
registration giving rise to the Investor Parties’ rights under this Section 2.3
are to be sold in an underwritten offering, the Investor Parties shall be
permitted to include all Registrable Securities requested to be included in such
registration in such offering on the same terms and conditions as any other
shares of Capital Stock, if any, of the Company included therein; provided,
however, that if such offering involves a firm commitment underwritten offering
and the managing underwriter(s) of such underwritten offering advise the
Investor Parties in writing that it is their good faith opinion that the total
number or dollar amount of Registrable Securities proposed to be sold in such
offering, together with all Other Securities that the Company and any other
Persons having rights to participate in such registration intend to include in
such offering, exceeds the total number or dollar amount of such securities that
can be sold without having an adverse effect on the price, timing or
distribution of the Registrable Securities to be so included together with all
such Other Securities, then there shall be included in such firm commitment
underwritten offering the number or dollar amount of Registrable Securities and
such Other Securities that in the opinion of such managing underwriter(s) can be
sold without so adversely affecting such offering, and such number of
Registrable Securities and Other Securities shall be allocated for inclusion as
follows:



9

 

 

(i)                 first, all Other Securities being sold by the Company or by
any Person (other than the Investor Parties) exercising a contractual right to
demand registration pursuant to which such registration statement was filed; and

(ii)               second, among any other holders of Registrable Securities or
Other Securities requesting such registration, pro rata, based on the aggregate
number of Registrable Securities and Other Securities Beneficially Owned by each
such holder.

(c)                The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.3 prior to the effectiveness
of the related Registration Statement and shall have no obligation to register
any Registrable Securities in connection with such registration, except to the
extent provided herein.

(d)               Each Investor Party shall have the right to withdraw its
request for inclusion of its Registrable Securities in any Piggyback
Registration by giving written notice to the Company of its request to withdraw
at least two (2) Business Days prior to the planned effective date of the
related Registration Statement. Notwithstanding Section 2.4, the Company shall
not be required to pay for the expenses of any Investor Party in connection with
any registration proceeding begun pursuant to this Section 2.3 from which the
Investor Parties has subsequently withdrawn pursuant to this Section 2.3(d),
unless such Investor Party’s withdrawal is based upon material adverse
information concerning the Company that the Company had not publicly disclosed
at least two (2) Business Days prior to the Company’s delivery of such Piggyback
Notice.

SECTION 2.4. Registration Expenses. In connection with registrations pursuant to
Sections 2.1, 2.2 and 2.3 (including any subsequently abandoned or withdrawn
registration statement), the Company shall pay all of the registration expenses
incurred in connection with the registration thereunder, including, without
limitation, all: (a) registration and filing fees, (b) fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (c) processing, duplicating and printing expenses, (d)
internal expenses of the Company (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), (e) fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or quotation system, (f)
reasonable fees and disbursements of counsel for the Company, reasonable fees
and expenses for independent certified public accountants retained by the
Company (including the expenses of any comfort letters or costs associated with
the delivery by any registered public accounting firms of a comfort letter or
comfort letters requested but not the cost of any audit other than a year end
audit) and reasonable fees and expenses of one counsel (and applicable local
counsel as necessary) for the Investor Parties and (g) reasonable fees and
expenses of any special experts retained by the Company in connection with such
registration. Notwithstanding the foregoing, the Investor Parties shall be
responsible for (i) any underwriting fees, discounts or commissions, (ii) any
commissions of brokers and dealers, and (iii) capital gains, income and transfer
taxes, if any, relating to the sale of Registrable Securities of the Investor
Parties.



10

 

 

SECTION 2.5. Registration Procedures.

(a)                In connection with the registration of any Registrable
Securities pursuant to this Agreement:

(i)                 The Company shall prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities as provided
herein, make all required filings with FINRA and use its reasonable best efforts
to keep each Registration Statement continuously effective during the period
such Registration Statement is required to remain effective pursuant to the
terms of this Agreement; upon the occurrence of any event that would cause the
Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Registrable Securities during the period such Registration Statement
is required to remain effective pursuant to the terms of this Agreement, the
Company shall file promptly an appropriate amendment to the Registration
Statement, a supplement to the Prospectus or a report filed with the SEC
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case
of clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), the Company shall use its reasonable best efforts to
cause such amendment to be declared effective and the Registration Statement and
the related Prospectus to become usable for their intended purposes as soon as
practicable thereafter.

(ii)               The Company shall prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective during the periods
provided herein.

(iii)             The Company shall advise the Investor Parties promptly (which
notice pursuant to clauses (B) through (D) below shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company shall have
remedied the basis for such suspension):

(A)             when the Prospectus or any Prospectus supplement or
post-effective amendment is proposed to be or has been filed, and, with respect
to the Registration Statement or any post-effective amendment thereto, when the
same has become effective;

(B)              of any request by the SEC or any other Governmental Entity for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto;

(C)              of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Registrable Securities for offering or sale in any jurisdiction, or the
threatening or initiation of any proceeding for any of the preceding purposes;

(D)             of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; or

(E)              of the existence of any fact or the happening of any event,
during the period in which a Registration Statement remains effective under the
Securities Act, that makes any statement of a material fact made in such
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein not misleading.



11

 

 

(iv)             The Company shall, unless any Registrable Securities shall be
in book-entry form only, cooperate with the Investor Parties to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends (unless required
by applicable securities Laws), and enable such Registrable Securities to be in
such denominations and registered in such names as the Investor Parties may
request at least two (2) Business Days before any sale of Registrable
Securities. In connection therewith, if reasonably required by the Company’s
transfer agent, the Company shall promptly deliver any authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement.

(v)               The Company shall use its reasonable best efforts to promptly
register or qualify any Registrable Securities under such other securities or
blue sky laws of such jurisdictions within the United States as any Investor
Party reasonably requests and which may be reasonably necessary or advisable to
enable such Investor Party to consummate the disposition in such jurisdictions
of the Registrable Securities owned by such Investor Parties, keep such
registrations or qualifications in effect for so long as the Registration
Statement remains in effect and do any and all other acts and things which may
be reasonably necessary or advisable to enable such Investor Parties to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Investor Parties; provided, however, that the Company will not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Agreement, (B) subject
itself to taxation in any jurisdiction where it would not otherwise be subject
to taxation but for this Agreement or (C) consent to general service of process
in any jurisdiction where it would not otherwise be subject to such service but
for this Agreement.

(vi)             The Company shall use its reasonable best efforts to promptly
cause any Registrable Securities covered by a Registration Statement to be
registered with or approved by such other Governmental Entity within the United
States as may be necessary to enable the seller or sellers thereof to consummate
the disposition of such Registrable Securities in accordance with the intended
methods of disposition set forth in such Registration Statement.

(vii)           The Company shall, in the event that any Investor Party advises
the Company that the Investor Party intends to distribute any Registrable
Securities by means of an underwritten offering, whether pursuant to Sections
2.1, 2.2 or 2.3, enter into an underwriting agreement in customary form, scope
and substance and take all such other actions reasonably requested by such
Investor Party or by the managing underwriter(s), if any, to expedite or
facilitate the underwritten disposition of such Registrable Securities and
deliver such documents and certificates as may be reasonably requested by such
Investor Party, its counsel and the managing underwriter(s), if any.



12

 

 

(b)               No Investor Party by acquisition of a Registrable Security
shall be entitled to sell any of such Registrable Securities pursuant to a
Registration Statement, or to receive a Prospectus relating thereto, unless it
has furnished the Company with a Notice and Questionnaire (including the
information required to be included in such Notice and Questionnaire) and the
information set forth in the next sentence. The Company may require the Investor
Parties selling Registrable Securities pursuant to a Registration Statement to
furnish to the Company such information regarding the Investor Parties and the
distribution of such Common Stock as the Company may from time to time
reasonably require for inclusion in such Registration Statement. The Investor
Parties shall promptly furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by the Investor Parties not misleading. Any sale of any Registrable Securities
by such Investor Parties shall constitute a representation and warranty by such
Investor Party that the information relating to the Investor Party and its plan
of distribution is as set forth in the Prospectus delivered in connection with
such disposition, that such Prospectus does not as of the time of such sale
contain any untrue statement of a material fact relating to or provided by such
Investor Party or its plan of distribution and that such Prospectus does not as
of the time of such sale omit to state any material fact relating to or provided
by the Investor Party or its plan of distribution necessary to make the
statements in such Prospectus, in light of the circumstances under which they
were made, not misleading. The Company may exclude from such Registration
Statement the Registrable Securities of any Investor Party that fails to furnish
such information within a reasonable time after receiving such request. The
Company shall not include in any Registration Statement any information
regarding, relating to or referring to such Investor Party or its plan of
distribution without the approval of such Investor Party in writing.

(c)                No Investor Party shall use any free writing prospectus (as
defined in Rule 405 under the Securities Act) in connection with the sale of
Registrable Securities without the prior written consent of the Company (which
consent shall not be unreasonably withheld, conditioned or delayed).

SECTION 2.6. Indemnification.

(a)                The Company shall indemnify and hold harmless, to the fullest
extent permitted by Law, the Investor Parties, the officers, directors, partners
(limited and general), members, managers, representatives, agents and employees
of the Investor Parties, each Person who controls (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) the Investor
Parties, each underwriter (including the Investor Parties if they are deemed to
be an underwriter pursuant to any SEC comments or policies), if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, the “Investor
Party Indemnitees”), from and against all losses, claims, damages, liabilities
and expenses (collectively, “Losses”) in connection with any sale of Registrable
Securities pursuant to a Registration Statement arising out of or based upon (i)
any violation or alleged violation of the Securities Act or any rule or
regulation promulgated thereunder by the Company or any of its Affiliates,
employees, officers, directors or agents or (ii) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement or
preliminary or final Prospectus relating to the registration of such Registrable
Securities or any amendment or supplement thereto or any document incorporated
by reference therein or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, however, that the Company shall not be liable to such Investor Party
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (A) an untrue statement or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, including any such preliminary or final Prospectus
contained therein or any such amendments or supplements thereto, or contained in
any free writing prospectus (as such term is defined in Rule 405 under the
Securities Act) prepared by the Company or authorized by it in writing for use
by such Investor Party Indemnitee (or any amendment or supplement thereto), in
reliance upon and in conformity with information regarding such Investor Party
Indemnitee or its plan of distribution or ownership interests which was
furnished in writing to the Company by the Investor Party expressly for
inclusion in such Registration Statement, including any such preliminary or
final Prospectus contained therein or any such amendments or supplements
thereto, (B) offers or sales effected by or on behalf of such Investor Party
Indemnitee “by means of” (as defined in Rule 159A under the Securities Act) a
“free writing prospectus” (as defined in Rule 405 under the Securities Act) that
was not authorized in writing by the Company or (C) the failure of any Investor
Party Indemnitee to deliver or make available to a purchaser of Registrable
Securities a copy of any Registration Statement, including any preliminary or
final Prospectus contained therein or any amendments or supplements thereto (if
the same was required by applicable Law to be delivered or made available);
provided that the Company shall have delivered to such Investor Party Indemnitee
such Registration Statement, including such preliminary or final Prospectus
contained therein and any amendments or supplements thereto.



13

 

 

(b)               In connection with any Registration Statement in which an
Investor Party is participating by registering Registrable Securities, such
Investor Party shall indemnify and hold harmless, to the fullest extent
permitted by Law, severally and not jointly, the Company, the officers,
directors, agents, representatives or other employees of the Company, each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company, each underwriter, if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter, from and against all Losses,
as incurred, arising out of or based on any untrue or alleged untrue statement
of a material fact contained in any such Registration Statement or preliminary
or final Prospectus relating to the registration of such Registrable Securities
or any amendment or supplement thereto or any document incorporated by reference
therein, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, in each case
solely to the extent that such untrue or alleged untrue statement or omission or
alleged omission is made in such Registration Statement or in any preliminary or
final Prospectus contained therein or any such amendments or supplements thereto
or contained in any free writing prospectus (as such term is defined in Rule 405
under the Securities Act) in reliance upon and in conformity with written
information furnished to the Company by the Investor Parties expressly for
inclusion in such document.

(c)                If any Person shall be entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall give prompt notice to the
party from which such indemnity is sought (the “Indemnifying Party”) of any
claim or of the commencement of any Action with respect to which such
Indemnified Party seeks indemnification or contribution pursuant hereto;
provided, however, that the delay or failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from any obligation or liability except
to the extent that the Indemnifying Party has been actually prejudiced by such
delay or failure. The Indemnifying Party shall have the right, exercisable by
giving written notice to an Indemnified Party promptly after the receipt of
written notice from such Indemnified Party of such claim or Action, to assume,
at the Indemnifying Party’s expense, the defense of any such Action, with
counsel reasonably satisfactory to such Indemnified Party; provided, however,
that an Indemnified Party shall have the right to employ separate counsel in any
such Action and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless: (i)
the Indemnifying Party agrees to pay such fees and expenses; (ii) the
Indemnifying Party fails promptly to assume, or in the event of a conflict of
interest cannot assume, the defense of such Action or fails to employ counsel
reasonably satisfactory to such Indemnified Party, in which case the Indemnified
Party shall also have the right to employ counsel and to assume the defense of
such Action or (iii) in the Indemnified Party’s reasonable judgment a conflict
of interest between such Indemnified Party and Indemnifying Party may exist in
respect of such Action; provided, further, that the Indemnifying Party shall
not, in connection with any one such Action or separate but substantially
similar or related Actions in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (together with appropriate local counsel) at any
time for all of the Indemnified Parties. Whether or not such defense is assumed
by the Indemnifying Party, neither the Indemnifying Party nor the Indemnified
Party will be subject to any liability for, or otherwise effect, any settlement
made without the consent of the other (but such consent shall not be
unreasonably withheld, conditioned or delayed).

(d)               Neither Party shall settle, compromise, discharge or consent
to an entry of judgment with respect to a claim or liability subject to
indemnification under this Section 2.6 without the other Parties’ prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed); provided that the Indemnifying Party may agree without the prior
written consent of the Indemnified Party to any settlement, compromise,
discharge or consent to an entry of judgment, in each case that relates only to
money damages and by its terms obligates the Indemnifying Party to pay the full
amount of the liability in connection with such claim and which unconditionally
releases the Indemnified Party from all liability in connection with such claim.



14

 

 

(e)                If the indemnification provided for in this Section 2.6 is
unavailable to hold harmless each of the Indemnified Parties against any losses,
claims, damages, liabilities and expenses to which such parties may become
subject under the Securities Act, then the Indemnifying Party shall, in lieu of
indemnifying each party entitled to indemnification hereunder, contribute to the
amount paid or payable by such party as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnifying Party on the one hand and such
Indemnified Parties on the other in connection with the statements or omissions
or alleged statements or omissions that resulted in such losses, claims,
damages, liabilities or expenses. The relative fault of such parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact, or omission or alleged omission to state a
material fact, relates to information supplied by or concerning the Indemnifying
Party on the one hand, or by such Indemnified Party on the other, and such
party’s relative intent, knowledge, access to information and opportunity to
have corrected or prevented such statement or omission. No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person that is not guilty of such fraudulent
misrepresentation.

SECTION 2.7. Miscellaneous.

(a)                With a view to making available the benefits of certain rules
and regulations of the SEC which may at any time permit the sale of the
Registrable Securities to the public without registration, the Company agrees,
so long as there are outstanding Registrable Securities, to use its reasonable
best efforts to:

(i)                 make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act or any similar
or analogous rule promulgated under the Securities Act, at all times after the
effective date of this Agreement;

(ii)               file with the SEC in a timely manner all reports and other
documents as the SEC may prescribe under the Exchange Act at any time while the
Company is subject to such reporting requirements of the Exchange Act; and

(iii)             furnish to the Investor Parties upon a reasonable request a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the Exchange Act; a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as any Investor Party may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such Registrable Securities
without registration.

(b)               Subject to the provisions hereof, in the event the Company
proposes to enter into an underwritten public offering, the Investor Parties
shall enter into a customary agreement with the managing underwriters not to
effect any sale or distribution of equity securities of the Company, or any
securities convertible, exchangeable or exercisable for or into such securities,
during the period beginning up to two (2) days prior to the date of such
offering and extending for up to 180 days following the effective date of such
offering if so requested by the Company and the underwriters. The Company may
impose stop-transfer restrictions with respect to the securities subject to the
foregoing restriction until the end of the required stand-off period and shall
lift such stop-transfer restrictions immediately upon the end of such period.



15

 

 

ARTICLE III
OTHER RIGHTS

SECTION 3.1. Board Observation/Information Rights. So long as the Investor
Parties own in the aggregate, a number of shares of Common Stock which together
represent at least five percent (5%) of the total number of shares of Common
Stock issued and outstanding:

(a)                provided that Waterfall shall not have a nominee serving on
the Company’s Board of Directors, Waterfall shall be entitled to designate a
representative who the Company shall permit to attend all meetings of its Board
of Directors and its committees and those of its Subsidiaries as well as the
Credit Committee, if there is one (subject to the same limitations and
considerations set forth in Section 3.4(b)) in a nonvoting observer capacity
and, in this respect, shall give such representatives copies of all notices,
minutes, consents, and other materials that it provides to its directors at the
same time and in the same manner as provided to such directors; provided,
however, that such representatives shall agree to hold in confidence and trust
and to act in a fiduciary manner with respect to all information so provided;
and provided further, that the Company reserves the right to withhold any
information and to exclude such representative from any meeting or portion
thereof if access to such information or attendance at such meeting could
adversely affect the attorney-client privilege between the Company and its
counsel or result in disclosure of trade secrets or a conflict of interest; and

(b)               provided that Waterfall shall not have a nominee serving on
the Company’s Board of Directors or a representative serving as an observer
pursuant to Section 3.1(a), the Company shall provide the Investor Parties with
(i) as soon as available, but within 30 days after the end of each fiscal month,
consolidated unaudited financial statements of the Company and its Subsidiaries
consisting of an unaudited income statement for such month, statement of cash
flows for such month and balance sheet as of the end of such month and, in each
case, prepared in accordance with GAAP; (ii) as soon as available, but in any
event within forty-five (45) days after the end of each of the first three
quarters of each fiscal year of the Company, consolidated unaudited financial
statements of the Company and its Subsidiaries consisting of an unaudited income
statement for such quarter, statement of cash flows for such quarter and balance
sheet as of the end of such quarter and, in each case, prepared in accordance
with GAAP; (iii) as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company, consolidated audited financial
statements of the Company and its Subsidiaries consisting of an audited income
statement for such fiscal year, statement of cash flows for such fiscal year and
balance sheet as of the end of such fiscal year and, in each case, prepared in
accordance with GAAP; (iv) a copy of the financial plan of the Company and its
Subsidiaries in the form approved by the Board prior to the beginning of each
fiscal year and any Board-approved revisions thereof, and (v) such other
financial information the Investor Parties may reasonably request; provided that
any documents or other information that is filed with the SEC need not be
separately provided by the Company to the Investor Parties.

SECTION 3.2. Preemptive Rights; Certain Approval Rights.

(a)                If at any time the Company proposes to grant, issue or sell
any Equity Securities (in each case, other than any Permitted Issuances) to any
Person (the “Purchase Rights”) then it shall give the Investor Parties written
notice of its intention to do so, describing the Equity Securities and the price
and the terms and conditions upon which the Company proposes to issue the same.
Each Investor Party shall be entitled to acquire, upon the terms applicable to
such Purchase Rights, its Pro Rata Share of the Equity Securities proposed to be
granted, issued or sold by the Company triggering the Purchase Rights. Each
Investor Party shall have ten (10) Business Days from the giving of such notice
to agree to purchase its Pro Rata Share of the Equity Securities for the price
and upon the terms and conditions specified in the notice by giving written
notice to the Company and stating therein the quantity of such Equity Securities
to be purchased. If not all of the Investor Parties elect to purchase their Pro
Rata Share of the Equity Securities subject to the Purchase Rights, then the
Company shall promptly notify in writing the Investor Parties who have elected
to purchase their full Pro Rata Share of such Equity Securities and shall offer
such Investor Parties the right to acquire such unsubscribed shares on a pro
rata basis (based on Pro Rata Shares). The Investor Parties shall have five (5)
Business Days after receipt of such notice to notify the Company of their
election to purchase all or a portion thereof of the unsubscribed shares. If the
Investor Parties have, in the aggregate elected to purchase more than the number
of unsubscribed shares being offered in such notice, then the unsubscribed
shares shall be allocated according to each Investor Party’s Pro Rata Share up
to the number of unsubscribed shares set forth in the notice to the Investor
Parties. If the Investor Parties fail to exercise in full its Purchase Rights,
the Company shall have ninety (90) days thereafter to sell the Equity Securities
in respect of which the purchasers’ rights were not exercised, at a price and
upon terms and conditions no more favorable to the purchasers thereof than
specified in the Company’s notice to the Investor Parties pursuant to this
Section 3.2. If the Company has not sold such Equity Securities within such
ninety (90) days, the Company shall not thereafter issue or sell any Equity
Securities (other than Permitted Issuances) without first again complying with
this Section 3.2. The provisions of this Section 3.2 shall terminate upon the
Investor Parties ceasing to own in the aggregate, a number of shares of Common
Stock which together represent at least five percent (5%) of the total number of
shares of Common Stock issued and outstanding.



16

 

 

(b)               The Company covenants and agrees that it will not enter into a
joint venture, equity arrangement or other strategic transaction with the
MacFarlane Group without the prior written approval of same by Waterfall.

SECTION 3.3. Investor Director.

(a)                Investor Party Nomination. For so long as the Ownership
Percentage (calculated as described below) of the Investor Parties equals or
exceeds ten percent (10%), Waterfall shall be entitled to nominate one (1)
director to the Board (the “Investor Director”). For purposes of this Section
3.3(a), “Ownership Percentage” of the Investor Parties shall mean, at any time
of determination, the percentage equal to (i) the number of shares of Common
Stock issued and outstanding that the Investor Parties Beneficially Own, divided
by (ii) the total number of shares of Common Stock issued and outstanding.

(b)               Company Nomination. In accordance with the provisions of
Section 3.3(a), at each meeting of the Company’s stockholders at which the
election of directors is to be considered, the Company shall nominate the
Investor Director designated by Waterfall for election to the Board by the
holders of Voting Stock and solicit proxies from the Company’s stockholders in
favor of the election of the Investor Director. The Company shall use reasonable
best efforts to cause each Investor Director to be elected to the Board
(including voting all unrestricted proxies in favor of the election of such the
Investor Director and including recommending approval of such Investor
Director’s appointment to the Board) and shall not take any action designed to
diminish the prospects of such the Investor Director of being elected to the
Board.

(c)                Removal. Each Investor Director appointed pursuant to this
Section 3.3 shall continue to hold office until the next annual meeting of the
stockholders of the Company and until his or her successor is elected and
qualified in accordance with this Section 3.3 and the Bylaws, unless such
Investor Director is earlier removed from office or at such time as such
Investor Director’s death, resignation, retirement or disqualification. The
Company shall use reasonable best efforts to ensure that an Investor Director is
removed only if so directed in writing by Waterfall, unless otherwise required
by this Section 3.3 or applicable Law.

(d)               Vacancies. In the event of a vacancy on the Board resulting
from the death, disqualification, resignation, retirement or termination of the
term of office of the Investor Director, the Company shall use reasonable best
efforts to cause the Board to fill such vacancy or new directorship with a
representative designated by Waterfall as provided hereunder, in either case, to
serve until the next annual or special meeting of the stockholders (and at such
meeting, such representative, or another representative designated by such
holders, will be nominated to be elected to the Board in the manner set forth in
Section 3.3(b)). If Waterfall fails or declines to fill the vacancy, then the
directorship shall remain open until such time as Waterfall elects to fill it
with a representative designated hereunder.

SECTION 3.4. Director Provisions.

(a)                Fees and Expenses. Each Investor Director shall be entitled
to reimbursement of expenses incurred in such capacities on the same basis as
the Company provides such reimbursement to the other non-management members of
its Board but such Investor Directors shall not otherwise be entitled to
compensation for their service on the Board.

(b)               Committees; Subsidiary Boards. At the request of Waterfall,
the Company shall use its reasonable best efforts to cause the Investor Director
to have representation on each committee of the Board, so long as consistent
with the independence and other applicable requirements of the principal trading
market of the Company’s Common Stock or under applicable Law. At the request of
Waterfall, the Company shall use its reasonable best efforts to cause the
Investor Director to have representation the boards (or equivalent governing
body) and committees of each Subsidiary of the Company.

SECTION 3.5. Tag-Along Rights.

(a)                If a Management Stockholder (the “Transferring Stockholder”)
proposes to Transfer all or any portion of its shares of Common Stock (a
“Proposed Transfer”) (other than (i) to a Permitted Transferee, (ii) pursuant to
Rule 144, or (iii) pursuant to a offering registered under the Securities Act),
each Investor Party shall have the right to participate in the Transferring
Stockholder’s Transfer by Transferring up to a pro rata portion of its shares
(determined by multiplying the number of shares owned by such Tagging
Stockholder (as defined below) by a fraction, the numerator of which is the
number of shares owned by such Investor Party and the denominator of which is
the total number of shares owned by the Transferring Stockholders and the
Investor Parties) to the proposed transferee (the “Proposed Transferee”) (each
Investor Party that exercises its rights under this Section 3.5, a “Tagging
Stockholder”).



17

 

 

(b)               The Transferring Stockholder shall give written notice (a
“Tag-Along Notice”) to each Investor Party of a Proposed Transfer, setting forth
the number of shares of Common Stock proposed to be so Transferred, the name and
address of the Proposed Transferee, the proposed amount and form of
consideration and other terms and conditions of payment offered by the Proposed
Transferee. The Transferring Stockholder shall deliver or cause to be delivered
to each Investor Party copies of all transaction documents relating to the
Proposed Transfer as the same become available. The tag-along rights provided by
this Section 3.5 must be exercised by an Investor Party within a period of three
(3) Business Days from the date of the Tag-Along Notice, by delivery of a
written notice to the Transferring Stockholder indicating its desire to exercise
its rights and specifying the number of shares of Common Stock it desires to
Transfer. If the Transferring Stockholder is unable to cause the Proposed
Transferee to purchase all the shares of Common Stock proposed to be Transferred
by the Transferring Stockholder and the Tagging Stockholders, then the number of
shares of Common Stock that each such stockholder is permitted to sell in such
Proposed Transfer shall be reduced pro rata based on the number of shares of
Common Stock proposed to be Transferred by such stockholder relative to the
aggregate number of shares of Common Stock proposed to be Transferred by all
stockholders participating in such Proposed Transfer. The Transferring
Stockholder shall have a period of ninety (90) days following the expiration of
the three (3) Business Day period mentioned above to enter into a definitive
agreement to sell all the shares of Common Stock agreed to be purchased by the
Proposed Transferee on the terms specified in the notice required by the first
sentence of this Section 3.5(b). If the Proposed Transferee agrees to purchase
more shares of Common Stock than specified in the Tag-Along Notice in the
Proposed Transfer, the Investor Parties shall also have the same right to
participate in the Transfer of such shares of Common Stock that are in excess of
the amount set forth on the Tag-Along Notice in accordance with this Section
3.5.

(c)                Any Transfer of shares of Common Stock by a Tagging
Stockholder to a Proposed Transferee pursuant to this Section 3.5 shall be on
the same terms and conditions (including, without limitation, price, time of
payment and form of consideration) as to be paid to the Transferring
Stockholder; provided that in order to be entitled to exercise its tag-along
right pursuant to this Section 3.5, each Tagging Stockholder must agree to make
to the Proposed Transferee representations, warranties, covenants, indemnities
and agreements the same mutatis mutandis as those made by the Transferring
Stockholder in connection with the Proposed Transfer (other than any
non-competition, non-solicitation or similar agreements or covenants that would
bind the Tagging Stockholder or its Affiliates), and agree to the same
conditions to the Proposed Transfer as the Transferring Stockholder agrees, it
being understood that all such representations, warranties, covenants,
indemnities and agreements shall be made by the Transferring Stockholder and
each Tagging Stockholder severally and not jointly and that the aggregate amount
of the liability of the Tagging Stockholder shall not exceed, except with
respect to individual representations, warranties, covenants, indemnities and
other agreements of the Tagging Stockholder as to the unencumbered title to its
shares of Common Stock and the power, authority and legal right to Transfer such
Common Shares, such Tagging Stockholder’s pro rata share of any such liability
to be determined in accordance with such Tagging Stockholder’s portion of the
total number of shares of Common Stock included in such Transfer; provided that,
in any event the amount of liability of any Tagging Stockholder shall not exceed
the proceeds such Tagging Stockholder received in connection with such Transfer.
Each Tagging Stockholder shall be responsible for its proportionate share of the
costs of the Proposed Transfer to the extent not paid or reimbursed by the
Proposed Transferee or the Company.

(d)               The provisions of this Section 3.5 shall terminate upon the
listing of the shares of Common Stock, including all shares Beneficially Owned
by the Investor Parties, on a national securities exchange registered under the
Exchange Act.



18

 

 

ARTICLE IV
MISCELLANEOUS

SECTION 4.1. Amendment and Modification. No term of this Agreement may be
amended or modified without the prior written consent of the Company and
Investor Parties holding a majority of the Registrable Securities held by all
Investor Parties. No provision of this Agreement may be waived except in a
writing executed and delivered by the Party against whom such waiver is sought
to be enforced. Any amendment or waiver effected in accordance with this Section
4.1 shall be binding upon the Investor Parties and the Company.

SECTION 4.2. Successors and Assigns; Binding Effect. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investor Parties
and their respective successors and assigns. This Agreement may not be assigned
by any Party hereto without the prior written consent of the Company and
Waterfall, except that (1) in connection with the transfer of its shares of
Common Stock to an Affiliate any Investor Party may transfer or assign, its
rights hereunder to such Permitted Investor Transferee and (2) in connection
with the sale of its shares of Common Stock to a Person that together with its
Affiliates is acquiring from the Investor Parties Registrable Securities which
together represent at least five percent (5%) of the total number of shares of
Common Stock issued and outstanding, any Investor Party may transfer or assign
its rights with respect to such Registrable Securities under Article II hereof
to such purchaser (any such transferees under the forgoing clause (1) or (2), a
“Permitted Investor Transferee”); provided that (a) such Investor Party complies
with all Laws applicable thereto and provides written notice of assignment to
the Company promptly after such assignment is effected and (b) the transferee
agrees in writing to be bound by this Agreement as if it were a party hereto and
an Investor Party hereunder. For the avoidance of doubt, the rights set forth
herein applicable to Investor and/or any Investor Party shall, as contemplated
by this Section 4.2, inure to any Permitted Investor Transferee of an Investor
Party.

SECTION 4.3. Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance shall be declared by any
court of competent jurisdiction to be invalid, illegal, void or unenforceable in
any respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
Law in an acceptable manner.

SECTION 4.4. Notices and Addresses. Unless otherwise provided, any notice or
request required or permitted to be delivered under this Agreement shall be
given in writing and shall be deemed effectively given as hereinafter described
(a) if given by personal or electronic delivery, upon actual delivery, (b) if
given by facsimile, upon receipt of confirmation of a completed transmittal, (c)
if given by mail, upon the earlier of (i) actual receipt of such notice by the
intended recipient or (ii) three (3) Business Days after such notice is
deposited in first class mail, postage prepaid, and (d) if by an internationally
recognized overnight air courier, one (1) Business Day after delivery to such
carrier. All notices shall be addressed to the Party to be notified at the
address as follows, or at such other address as such Party may designate by ten
(10) days’ advance written notice to the other Party:

If to the Company or the Management Stockholders:

FlexShopper, Inc.
2700 North Military Trail, Ste. 200

Boca Raton, FL 33431

Attention: Chief Executive Officer
Email: brad.bernstein@flexshopper.com
Facsimile: 212-214-0881

With a copy to (which shall not constitute notice to the Company):

K&L Gates, LLP

214 N. Tryon Street, 47th Floor

Charlotte, NC 28202
Attention: Mark Busch
Email: mark.busch@klgates.com
Facsimile: 704-353-3140

 

If to the Investor Parties:

Waterfall Asset Management, LLC
1140 Avenue of Americas, 7th Floor
New York, NY 10036

Attention: Kenny Nick, General Counsel
Email: knick@waterfallam.com
Facsimile: 212-257-4699



19

 

 

With a copy to (which shall not constitute notice to the Investor Parties):

Mayer Brown LLP
71 S. Wacker Drive
Chicago, IL 60606
Attention: Bruce F. Perce
Stuart M. Litwin
Email: bperce@mayerbrown.com; slitwin@mayerbrown.com
Facsimile: (312) 706-8165

SECTION 4.5. Governing Law; CONSENT TO JURISDICTION. This Agreement and any
Action or dispute arising under or related in any way to this Agreement, the
relationship of the Parties, the transactions leading to this Agreement or
contemplated hereby and/or the interpretation and enforcement of the rights and
duties of the Parties hereunder or related in any way to the foregoing, shall be
governed by and construed in accordance with the internal, substantive Laws of
the State of New York applicable to agreements entered into and to be performed
solely within such state without giving effect to the principles of conflict of
Laws thereof. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR
PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE
COURTS OF THE STATE OF NEW YORK OR, TO THE EXTENT THE COURTS OF NEW YORK DO NOT
HAVE SUBJECT MATTER JURISDICTION, THE UNITED STATES DISTRICT COURT LOCATED IN
NEW YORK CITY. EACH PARTY HERETO FURTHER AGREES NOT TO BRING ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE COURTS IDENTIFIED IN THE
FOREGOING SENTENCE. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS IN NEW YORK CITY FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN
EACH OF THE FOREGOING COURTS, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH COURT
IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION OR
PROCEEDING.

SECTION 4.6. Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.

SECTION 4.7. Counterparts; Electronic Delivery. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
and any signed agreement or instrument entered into in connection with this
Agreement, and any amendments hereto or thereto, to the extent delivered by
means of a telecopy machine or electronic mail (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise (a) the use of Electronic Delivery to
deliver a signature or (b) the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery, as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense related to
lack of authenticity.

SECTION 4.8. Further Assurances. Each Party shall cooperate and take such action
as may be reasonably requested by another Party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

SECTION 4.9. Remedies. Each Party hereby acknowledges and agrees that the
failure of the other Party to perform its respective agreements and covenants
hereunder, including any failure to take all actions as are necessary by such
Party to consummate the transactions contemplated hereby (to the extent required
to be taken by such Party under this Agreement), will cause irreparable injury
to the other Party, for which damages, even if available, will not be an
adequate remedy. Accordingly, each Party hereby agrees that any other Party may
seek the issuance of equitable relief by any court of competent jurisdiction to
compel performance of such Party’s obligations without the need to prove actual
damages or post a bond or other security.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



20

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.



  FLEXSHOPPER, INC.           By: /s/ Brad Bernstein     Name: Brad Bernstein
Title: Chief Executive Officer      


The undersigned hereby execute this Agreement solely to agree to be bound by the
provisions of Section 3.5 hereof.



  MANAGEMENT STOCKHOLDERS           /s/ Morry F. Rubin     Name: Morry F. Rubin
          /s/ George Rubin     Name: George Rubin           /s/ Brad Bernstein  
  Name: Brad Bernstein                    

 

Signature Page to the Investor Rights Agreement



21

 

 

 





Waterfall Eden Master Fund, Ltd.           By: /s/ Thomas Capesse     Name:
Thomas Capasse     Title: Principal    

 

Signature Page to the Investor Rights Agreement

22

 

  





Waterfall Delta Offshore Master Fund, LP     By: Waterfall Delta GP, LLC, its
general partner                 By: /s/ Thomas Capesse     Name: Thomas Capasse
    Title: Principal    

 

Signature Page to the Investor Rights Agreement

 



 

23

 

 



 



Waterfall Sandstone Fund, LP     By: Waterfall Sandstone GP, LLC, its general
partner                 By: /s/ Thomas Capesse     Name: Thomas Capasse    
Title: Authorized Signatory    

 





 

 

Signature Page to the Investor Rights Agreement

 

 

24



--------------------------------------------------------------------------------

 